Pee Cubiam,
While it is true that the plaintiff admitted that he had offered to reduce the rental $50.00 per annum, it is also true that that offer was rejected by the defendant. The plaintiff denies that he agreed in any other way than this to make any reduction in the rental, and he especially denies' that he agreed “ to make it right,” or that he agreed in any general way to reduce the rental. This raised a disputed question of fact as to which the testimony was all verbal and therefore had to be submitted to the jury. The plaintiff admitted that he said he would rather reduce the rental than have the well pulled, but that was not enough to make an agreement to reduce.
Judgment affirmed.